Dear Mr. Mosley:
This office is in receipt of your request for an opinion of the Attorney General in regard to residency requirements for a parish coroner and deputy coroners.
Art. V, Sec. 29, La. Const., provides as follows:
      In each parish a coroner shall be elected for a term of four years. He shall be a licensed physician and possess the other qualifications and perform the duties provided by law. The requirement that he be a licensed physician shall be inapplicable in any parish in which no licensed physician will accept the office.
The only qualification provided by law in R.S. 33:1554 is that the coroner shall be a physician "licensed by the Louisiana State Board of Medical Examiners to practice medicine in the state of Louisiana", and, as further provided by the mandate of the constitution, "this requirement shall be waived in any parish in which no licensed physician qualifies to run for the office."
Thus, there is no requirement in our law that the parish coroner be a resident of the parish in which he serves.
The residency requirements for deputy coroners are set forth in R.S. 33:1555 as follows:
      (A) Each coroner may appoint one or more deputies or assistant coroners to perform his duties, who need not be residents of the parish. However, any person appointed as a deputy or assistant coroner, who is not a resident of the parish, shall be a licensed physician. They shall possess the same qualifications as the coroner and be paid by the coroner appointing them or by arrangement with the parish governing authority if the coroner is on a salary basis. A person may serve as a deputy or assistant coroner on a part-time basis in more than one parish. * * * *.
This statute explicitly sets forth that a deputy coroner need not be a resident of the parish. Moreover, the fact that the deputy need not be a resident is clear from the provision that he may serve in more than one parish. While it is mandated if he is a non-resident he must be a physician, we find even the resident must be a physician when the coroner is a physician inasmuch as this office has found the law requires "they shall possess the same qualifications as the coroner." Atty. Gen. Op. Nos. 96-51, 97-400.
Accordingly, we find nothing that mandates either the coroner or a deputy coroner must be a resident of the parish in which they serve.
We hope this sufficiently answers your inquiry.
Sincerely yours,
                                       RICHARD P. IEYOUB Attorney General
                                       By: BARBARA B. RUTLEDGE
Assistant Attorney General
BBR